As filed with the Securities and Exchange Commission on August 12, 2014 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SIGNPATH PHARMA INC. (Exact Name of Registrant as specified in its charter) Delaware 20-5079533 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1375 California Road Quakertown, PA 18951 Telephone: (215) 538-9996 Telecopier: (215) 538-1245 (Address and telephone number of principal executive offices) Dr. Lawrence Helson Chief Executive Officer 1375 California Road Quakertown, PA 18951 Telephone: (215) 538-9996 Telecopier: (215) 538-1245 (Name, address and telephone number of agent for service) Copy to: Elliot H. Lutzker,Esq. Davidoff Hutcher & Citron LLP 605 Third Avenue, 34th Floor New York, New York 10158 Telephone: (212)557-7200 Telecopier: (212)286-1884 Approximate Date of Proposed Sale to the Public:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per Security(5) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $.001 $ $ $ Common Stock, par value $.001, issuable upon conversion of Series A Preferred Stock $ Common Stock, par value $.001, issuable upon conversion of Series B Preferred Stock $ Common Stock, par value $.001, issuable upon conversion of Series C Preferred Stock $ Common Stock, par value $.001, issuable upon exercise of Class A Warrants $ Common Stock, par value $.001, issuable upon exercise of Class B Warrants $ Common Stock, par value $.001, issuable upon exercise of Class C Warrants $ Common Stock, par value $.001, issuable upon full exercise of placement agent warrants $ Common Stock, par value $.001, issuable for accrued dividends $ TOTAL - $ $ Pursuant to Rule 416 under the Securities Act of 1933, these shares include an indeterminate number of shares of Common Stock issuable as a result of stock splits, stock dividends, recapitalizations or similar events. $72.96 was paid on April 7, 2009 and August 6, 2009, upon the filing of Registration Statement No. 333-158474 and $14.26 was paid upon the filing of Registration Statement No. 333-169386. $93.93 was paid on April 7, 2009 and August 6, 2009 upon the filing of Registration Statement No. 333-158474 and $45.89 was paid upon the filing of Registration Statement No. 333-169386 $119.29 was paid on April 7, 2009 and August 6, 2009 upon the filing of Registration Statement No. 333-158474 and $58.28 was paid upon the filing of Registration Statement No. 333-169386. Estimated solely for purposes of calculating the registration fee pursuant to Securities Act Rule 457(g), based on the exercise price of the warrants. Of this amount, $5,633.93 is being paid with the filing of this Registration Statement and the balance ($390.35) was paid as set forth in Notes (2)(3) and (4) above. This Registration hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the commission, acting pursuant to said Section 8(a), may determine. Pursuant to Rule 429(b) under the Securities Act this Registration Statement shall also serve as a Post-Effective Amendment No. 1 to the Company’s Registration Statement on Form S-1 (No. 333-158474) declared effective on August 10, 2009 and Form S-1 (No. 333-169386) declared effective on October 14, 2010. SUBJECT TO COMPLETION – DATED AUGUST 12, 2014 The information contained in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission (the “SEC”) is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS SIGNPATH PHARMA INC. 23,387,459 Shares of common stock This prospectus relates to the public offering of up to 23,387,459 shares of our common stock consisting of:1,257,500 shares issued to retail accredited investors in a bridge financing 3,382,357, 2,525,842 and 4,000,000 shares of common stock issuable upon conversion of Series A, B, and C Convertible Preferred Stock, respectively, sold to retail accredited investors in private equity offerings since 2008; (ii) 1,206,358 shares issuable to Series A Preferred Stockholder for accrued dividends through June 30, 2014; (iii) 3,382,357, 2,525,842 and 2,000,000 shares issuable upon exercise of outstanding Class A, B and C Warrants, respectively; and (iv) 3,107,203 shares issuable upon exercise of outstanding Placement Agent Warrants.All of these shares of common stock issuable upon exercise or conversion of outstanding securities are being offered for resale by the Selling Stockholders. The shares will be offered from time to time for the account of the stockholders identified in the “Selling Stockholders” section of this prospectus.The selling stockholders and any broker-dealers that participate in the distribution of the securities may be deemed “underwriters” as that term is defined in Section 2(11) of the Securities Act of 1933, as amended (the “Securities Act”). The shares will be sold by the selling stockholders on an immediate and continuing basis at a fixed price of $2.00 per share. We intend to seek a listing of our common stock on the Over-The-Counter Bulletin Board (“OTCBB”), which is maintained by the Financial Industry Regulatory Authority, Inc. (“FINRA”). The shares being offered pursuant to this prospectus involve a high degree of risk. Persons should not invest unless they can afford to lose their entire investment. You should carefully read the “Risk Factors” section commencing on page8 for information that should be considered in determining whether to purchase any of the shares. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Pursuant to Rule 429(a) under the Securities Act, this Prospectus is a combined prospectus with the ones included in Registration Statement No 333-169386 declared effective October 14, 2010, and No. 333-158474 declared effective August 10, 2009. The date of this Prospectus is , 2014 1 ADDITIONAL INFORMATION You should rely only on the information contained or incorporated by reference in this prospectus and in any accompanying prospectus supplement. No one has been authorized to provide you with different information. The shares are not being offered in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus or any prospectus supplement is accurate as of any date other than the date on the front of such documents. TABLE OF CONTENTS Page Number INTRODUCTORY COMMENTS 3 SUMMARY 3 WHERE YOU CAN FIND MORE INFORMATION 8 RISK FACTORS 8 DETERMINATION OF OFFERING PRICE 25 DILUTION AND OTHER COMPARATIVE PER SHARE DATA 26 PRICE RANGE OF COMMON STOCK, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 26 CAPITALIZATION 28 USE OF PROCEEDS 29 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 BUSINESS 35 MANAGEMENT 50 EXECUTIVE COMPENSATION 53 PRINCIPAL STOCKHOLDERS 55 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 57 SELLING STOCKHOLDERS 58 DESCRIPTION OF SECURITIES 66 SHARES ELIGIBLE FOR FUTURE SALE 71 INDEMNIFICATION 72 PLAN OF DISTRIBUTION 73 EXPERTS 74 LEGAL MATTERS 74 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F - 1 2 INTRODUCTORY COMMENTS Use of Names Throughout this prospectus, the terms “we,” “us,” “our,” “registrant,” “Company” refer to SignPath Pharma Inc. SUMMARY The following summary of the terms of this Offering is not complete and is subject to, and is qualified in its entirety by reference to, the information set forth in the balance of this Memorandum and the provisions of each of the documents attached hereto as Exhibits. Business SignPath is a clinical stage biotechnology company founded in May 2006 to develop synthesized proprietary formulations of curcumin, a naturally occurring compound found in the root of the Curcuma longa Linn (turmeric) plant, for applications in human diseases. The Company is a publicly held non-traded Delaware corporation. Curcumin has an extensive history as an oral medicinal product with safe human use, but its potential therapeutic benefits have been limited by its low absorption (the amount of active drug reaching lesioned tissue) when taken orally, as well as its inactivation in the liver (due to hepatic glucuronidation or sulfation) and “hydro-phobic” nature whereby it is not soluble in water or blood. SignPath has developed and received approval in June 2014 from the U.S. Food and Drug Administration (the “FDA”) of its Investigational New Drug (“IND”) application, and in Europe for an Investigated Medical Product Dossier (“IMPD”) for parenterally (taken into the body in a manner other than the digestive tract) administered curcumin, allowing curcumin to be administered intravenously and delivered to diseased sites with minimal inactivation. We believe that the liposomes, liposomal curcumin, and liposomal-PLGA-curcumin formulations we have licensed based on management’s experience and the opinions of our consultants may be useful in the treatment of cancer, diabetes and neurologic disorders. The Company is developing two different intravenous/subcutaneous nano-particle sized formulations and a specific liposome application. Proof of efficacy of these compounds against human tumor xenografts in mice and prevention of cardiac arrhythmias was patent submitted and published. During IND mandated pre-clinical toxicity trials in dogs with liposomal curcumin, a dose-dependent hemolysis was observed, allowing us to identify a safe dose level, hence, allowing specific dose/schedules of administration for clinical trials in dogs and humans. SignPath has licensed three proprietary intravenous formulations containing curcumin as the active therapeutic agent. The first is a liposomal version licensed from University of Texas MD Anderson Cancer Center (“UTMDACC”) which is currently in Phase Ib clinical trials in Salzburg, Austria; the second is a nanosized version licensed from the Johns Hopkins University (“JHU”); and the third is an extended release Liposomal-PLGA formulation (curcumin-ER) licensed from the University of North Texas Health Science Center. The Company’s near term (next 12 months) goals are to complete preclinical development of curcumin-ER, to file a second IND and to begin Phase I trials for safety and dosage studies in patients with cancer under its initial IND approved in June 2014. The complete dossier for liposomal curcumin, our first formulation was submitted to the European Medicines Agency (the “EMA”) on June 8, 2011 for Phase Ia clinical trials and was completed in October 2012. The Company believes its licensed synthetic chemical formulations of curcumin will replace the naturally occurring extract mixture of curcuminoids, and its discovery of the anti-arrythmia effects of its liposomes will render them potentially patentable; patents for liposomal curcumin and nanocurcumin have already been issued. The Company plans to develop these new products which potentially will give SignPath proprietary curcumin preparations with applications in the treatment for a broad spectrum of neoplastic, neurologic, and metabolic indications. The Company has assembled leaders experienced in pharmacologic development of natural products to advise it on the development of its curcumin formulations. This Scientific Advisory Board is comprised of individuals with specific experience with natural products, formulation development, neoplastic, metabolic and neurologic disorders. Expertise in analytical chemistry will come from commercially based product chemists. Drug development will be overseen by Lawrence Helson MD, Chief Executive Officer, an oncologist with 25 years of pharmaceutical development experience; Anirban Maitra, PhD, MPPH, of UTMDACC, who has expertise in nanotechnology, development of nano, and liposomal curcumin testing for antitumor effects; Judith A. Smith, PhD, director of the UTMDACC preclinical development group for the liposomal formulation and Jamboor Vishwanatha of University of North Texas Health Science Center who has experience with extended release formulations. 3 The Company’s Scientific Advisory Board members all bring relevant experience to the Company. Professor Tauseef Ahmad, MD is an experienced principal investigator for lymphoma, myeloma and solid tumor studies. Dr. Peter P. Sordillo, who joined our Scientific Advisory Board in 2013, is on the Staff of Medical Oncology and Hematology at Lenox Hill Hospital, New York as an experienced Oncologist. See “Management” below for more information about our management team and Scientific Advisory Board members. Clinical application strategies will be based upon the advice of the individuals serving on the Scientific Advisory Board, all of whom have academic and practical experience in biopharmaceutical development. As described below, we expect that our Phase I and II clinical trials will be run by contract clinical research organizations in Europe and the United states. During the fiscal years ended December 31, 2012 and 2013, and the three month period ended March 31, 2014, the Company expended $939,296, $841,502, and $129,778, respectively, for net research and development. None of these expenses were borne by customers as the final products are not commercially available. They consisted primarily of payments made to commercial and academic institutions.See “Business” below. Company Strategies and Status Business Concept SignPath is a clinical phase biotech company. We in-license formulated curcumin (API) compounds based upon intellectual property, manufacturing capability, acceptable toxicity, parenteral administration feasibility, unmet clinical needs, and extensive data documenting efficacy of curcumin in disease indications. Following in-licensing of these formulations of curcumin we expect to develop a robust IP profile.Our modus operandi is to demonstrate safety and efficacy of the formulated compounds in Phase I and II clinical trials in order to facilitate Phase III clinical trials and registration approvals. Following Phase II trials, we plan to partner, joint venture and/or independently complete Phase III clinical trials, and upon approval commercialize the products. The possibilities of selling or licensing territory for our liposome indication, or curcumin products, to other Pharma prior to completion of clinical Phase III of any of the products is not excluded. Goals and Objectives In June 2014, our IND application for liposomal curcumin in a Phase Ib trial was approved by the FDA.IND status assigned by the FDA allows a drug to be used in humans, exempting it from pre-marketing approval requirements so that experimental trials may be conducted.We plan to complete a second liposomal curcumin indication for a Phase Ib-II trial of advanced Parkinson’s disease in the US. We have an approved Investigated Medical Product Dossier (IMPD) in Europe. Our immediate goals are to complete Phase Ib clinical trials with liposomal curcumin by December 2014 for omnibus cancer indications in Salzburg, Austria.A Phase II trial in patients with refractory metastatic or recurrent non-small cell lung cancers will follow in Germany and Austria. They will receive ascending doses of LipocurcTM intravenous infusions once weekly for eight weeks (one cycle) in order to determine the optimal safe dosage schedule.The trial plans to enroll 20-24 patients with the same cancer, and secondarily observe objective tumor response rates, progression free survival, and overall survival.The analysis will include biomarkers, and the best overall improvement between pre-treatment and up to eight weekly treatments to determine optimal safe dosage.Additionally, the mean number of evaluable patients who exhibit overall tumor shrinkage (i.e., the disease control rate) will be determined.SignPath Pharma will also record partial responses, stable disease, and progressive disease by RECIST criteria.These data will allow the selection of dosage and clinical indications for Phase II and Phase III clinical trials. A separate indication, progressive Parkinson’s disease will enroll 16 patients with progressive disease in order to determine the optimal safe dosage schedule, and will be followed by a Phase II clinical trial. The patients in this trial will receive eight (8) hour infusions twice weekly for four weeks in addition to L-DOPA their standard of care. 4 We have completed pre-clinical studies of oral lysophosotidylglycerol (Lyso PG) mitigation of QTc prolongation induced by moxifloxicin. In related studies, intravenous liposome mitigates currently marketed NSCLC drugs, including nilotinib, and crizotinib. SignPath is a publicly held non-listed Delaware corporation with offices in Quakertown, Pennsylvania in a building owned by our CEO.The Company does not pay rent or have a lease for its space. SignPath’s executive office is located at 1375 California Road, Quakertown, Pennsylvania, 18951.Our telephone number is 215-538-9996. The Offering Securities Issued and Outstanding: Common Stock 12,917,500 shares, $.001 par value (“Common Stock”) Series A Convertible Preferred Stock 3,255.375 shares, $.10 par value convertible at $.85 per share into 3,831,576 shares of Common Stock, as well as 1,206,358 shares issuable for accrued dividends (1). Series B Convertible Preferred Stock 2,146 shares, $.10 par value convertible at $.85 per share into 2,525,842 shares of Common Stock. Series C Convertible Preferred Stock 5,000 shares $.10 par value convertible at $1.25 per share into 4,000,000 shares of Common Stock Class A Warrants Exercisable at $1.27 per share into 3,831,576 shares of Common Stock (2) Class B Warrants Exercisable at $1.27 per share into 2,525,842 shares of Common Stock Class C Warrants Exercisable at $1.875 per share into 2,000,000 shares of Common Stock Placement Agent Warrants Warrants Exercisable at $.85 and $1.25 per share into an aggregate of 3,107,203 shares of Common Stock (“Placement Agent Warrants”). Options 830,000 shares Vendor Warrants 600,000 shares Common Stock Fully Diluted 37,375,897 shares (1)Includes 449,220 shares of common stock issuable upon conversion of an aggregate of 381.665 shares of Series A Preferred Stock owned by Bruce Meyers, a founder of the Company and Meyers Securities Corp., which shares are not being registered hereby. (2)Includes 449,220 Warrant shares not being registered hereby. 5 Shares Offered Hereby: Between August 2007 and April 2008, the Registrant completed a Bridge Financing with 17 accredited investors pursuant to which it received total gross proceeds of $847,500 from the sale of 10% promissory notes and shares of Common Stock (the “Bridge Shares”).An aggregate of 1,257,500 Bridge Shares (all except those held by Bruce Meyers, the principal of the placement agent for the Bridge Financing and the Registrant’s founder), are being registered for resale hereby. Between November 25, 2008 and July 26, 2011, SignPath sold 3,255.375 units of its securities at a price of $1,000 per Unit for gross proceeds of $3,255,375.Each Unit consists of (i) one share of 6.5% Series A Convertible Preferred Stock (“Series A Preferred Stock”) convertible into 1,177 shares of common stock (equivalent to $.85 per share of common stock, hereinafter, the “Conversion Rate”) following the effective date of this Registration Statement (the “Effective Date”) subject to adjustment, and (ii) one Class A Warrant to purchase 1,177 shares of common stock at $1.27 per share (the “Warrant Exercise Price”) for a seven-year period following the fifth anniversary date of when the Common Stock begins trading on a national securities exchange, the OTC Bulletin Board, or OTC Pier (the “Expiration Date”). Between September 2, 2011 and November 26, 2012, SignPath sold 2,146 units of its securities offered at $1,000 per Unit for gross proceeds of $2,146,000.Each Unit consists of (i) one share of 6.5% Series B Convertible Preferred Stock (“Series B Preferred Stock”) and one Class B Warrant convertible at an $.85 Conversion Rate and $1.25 Warrant Exercise Price the same as the Series A Units. Between March 3, 2013 and June 18, 2014, SignPath sold 5,000 Units of the securities offered at $1,000 per Unit, for gross proceeds of $5,000,000.Each Unit consists of (i) one share of 6.5% Series C Convertible Preferred Stock (“Series C Preferred Stock”) convertible into 800 shares of Common Stock (equivalent to $1.25 per share of Common Stock and one Class C Warrant to purchase 400 shares of Common Stock at $1.875 per share for a seven-year period following the Effective Date of this Registration Statement. The Preferred Stock shall be convertible following the Effective Date, at the Company’s option, into common stock, and the Warrants shall be subject to redemption, upon 30 days’ written notice, if the Company’s common stock trades above 200% of the $0.85 Conversion Rate in the case of the Series A Preferred Stock and Series B Preferred Stock and 300% of the $1.25 Conversion Rate in the case of the Series C Preferred Stock, and $1.70 per share in the case of the Class A and Class B Warrants, and $3.75 per share in the case of the Class C Warrants for 20 consecutive trading days ending within 15 days prior to the date notice of redemption is given. This registration statement also includes Placement Agent Warrants to purchase an aggregate of 3,107,203 Units issued in connection with the above-described Bridge Offering and Series A, B and C Private Placements. This registration statement of the Company is for the purpose of allowing Selling Stockholders to resell their shares at their own discretion.This Registration Statement also serves as a post-effective amendment to its two prior registration statements pursuant to Rule 429(b) under the Securities Act.The Company’s initial registration statement on Form S-1 (No. 333-158474) was declared effective by the SEC on August 10, 2009.Its second registration statement on Form S-1 (No. 333-169386) was declared effective by the SEC on October 14, 2010.No founders’ shares or any other shares of common stock held by affiliates are being registered for resale.The selling stockholders are the retail accredited investors in the Company’s Bridge Financing and Preferred Stock Offerings and the Placement Agent’s Warrants, for whom the Company agreed to file this registration statement.None of the Units or Bridge Shares purchased by affiliates of the Company are being registered.Thus, an aggregate of 1,257,500 Bridge Shares, 11,114,557 shares of common stock issuable upon conversion of Preferred Stock and 7,908,199 shares of common stock issuable upon exercise of Warrants and 3,107,203 shares of Common Stock issuable upon exercise of placement agent warrants, or an aggregate of 23,387,459 shares of Common Stock are registered for resale hereby. The Company shall receive no consideration, directly or indirectly, in connection with the future sale of the shares registered under this Registration Statement by selling stockholders. 6 Summary Financial Information The summary financial information set forth below is derived from the more detailed audited and unaudited financial statements of the Company appearing elsewhere in this prospectus.This information should be read in conjunction with such financial statements, including the notes to such financial statements. Statement of Operations Data: From Inception Three Months Ended Years Ended May 15, Through March 31, December 31, March 31, 2014 (3) 2013 (2) (Unaudited) (Unaudited) (Unaudited) Revenue $
